J-A27004-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    ROBERT MALLORY                                           IN THE SUPERIOR COURT
                                                                OF PENNSYLVANIA
                             Appellant

                        v.

    NORFOLK SOUTHERN RAILWAY
    COMPANY

                             Appellee                           No. 802 EDA 2018


                Appeal from the Order Entered February 7, 2018
              In the Court of Common Pleas of Philadelphia County
                         Civil Division at No: 170901961

BEFORE: STABILE, J., NICHOLS, J. and COLINS, J.*

MEMORANDUM BY STABILE, J.:                                   FILED OCTOBER 30, 2020

        Appellant, Robert Mallory, appeals from an order sustaining the

preliminary objections of Appellee, Norfolk Southern Railway Company, and

dismissing this action for lack of personal jurisdiction. Appellant argues that

the trial court has jurisdiction over Appellee, a foreign corporation, pursuant

to 42 Pa.C.S.A. § 5301(a)(2)(ii), because Appellee consented to the general

jurisdiction of Pennsylvania courts by registering to do business in

Pennsylvania.1        The    trial   court     held   that    Section   5301(a)(2)(ii)   is

unconstitutional and does not serve as a basis for exercising jurisdiction over


____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1 Section 5301(a)(2)(ii) provides that “consent, to the extent authorized by
the consent,” constitutes a sufficient basis for Pennsylvania courts to exercise
general jurisdiction over a corporation.
J-A27004-20



Appellee.     For the reasons that follow, we transfer this appeal to the

Pennsylvania Supreme Court.

      On September 18, 2017, Appellant commenced this action against

Appellee alleging a violation of the Federal Employers’ Liability Act, 45 U.S.C.

§§ 51-60.     The complaint alleged that Appellant worked for Appellee as a

carman in Ohio and Virginia from 1988 through 2005, but that his employment

with Appellee exposed him to harmful carcinogens which caused him to

develop colon cancer. Appellee filed preliminary objections seeking dismissal

of the complaint due to lack of personal jurisdiction. Appellant countered that

Appellee consented to jurisdiction by registering in Pennsylvania as a foreign

corporation. On February 6, 2018, the court sustained Appellee’s preliminary

objections and dismissed the complaint. Appellant filed a timely appeal to this

Court.      Subsequently, Appellant filed a timely statement of matters

complained of on appeal raising a single issue: the court erred in finding it

lacked personal jurisdiction over Appellee because Section 5301(a)(2)(ii)

confers general jurisdiction by consent over any corporation who registers to

do business in Pennsylvania.

      The court filed a Pa.R.A.P. 1925 opinion in which it concluded that

Section     5301(a)(2)(ii)   was   unconstitutional.        The   court   noted     that

Pennsylvania     law   requires    foreign   corporations    to   register   with   the

Commonwealth before doing business in Pennsylvania. Opinion, 5/30/18, at

6 (citing 15 Pa.C.S.A. §§ 102, 411). Construed together with Section 5301,

                                        -2-
J-A27004-20


these statutes mandate foreign corporations to submit to the court’s general

jurisdiction as a condition for doing business in Pennsylvania. Id. at 7. The

court held that this statutory regime of “forcing foreign corporations to choose

between consenting to general jurisdiction in Pennsylvania or foregoing the

opportunity to conduct business in Pennsylvania” violates the Due Process

Clause of the Fourteenth Amendment. Id. at 7-8.

      In this Court, Appellant contends that the trial court erred by finding

Section 5301(a)(2)(ii) unconstitutional. Before proceeding further, we find it

necessary to inquire whether we have subject matter jurisdiction to decide

this question. Commonwealth v. Beatty, 207 A.3d 957, 961 (Pa. Super.

2019) (court may raise question of subject matter jurisdiction sua sponte at

any stage of the proceeding).

      The Judiciary Code prescribes that our Supreme Court “shall have

exclusive jurisdiction of appeals from final orders of the courts of common

pleas” that hold any Pennsylvania statute “repugnant to the Constitution . . .

of the United States.” 42 Pa.C.S.A. § 722(7). The present appeal is from a

final order declaring the consent provision of Pennsylvania’s general

jurisdiction statute, Section 5301(a)(2)(ii), unconstitutional under the

Fourteenth Amendment. The plain language of Section 722(7) mandates that

the Supreme Court decide this appeal, not the Superior Court.

      42 Pa.C.S.A. § 5103 provides the mechanism for transferring this appeal

to the Supreme Court. It states:


                                     -3-
J-A27004-20


        If an appeal . . . is taken to . . . a court . . . of this Commonwealth
        which does not have jurisdiction of the appeal . . ., the court . . .
        shall not quash such appeal or dismiss the matter, but shall
        transfer the record thereof to the proper tribunal of this
        Commonwealth, where the appeal . . . shall be treated as if
        originally filed in the transferee tribunal on the date when the
        appeal . . . was first filed in a court . . . of this Commonwealth.

42 Pa.C.S.A. § 5103(a).            Pursuant to Section 5103(a), we direct the

prothonotary to transfer the record in this case to the Supreme Court.

        Case transferred to the Pennsylvania Supreme Court.            Prothonotary

directed to transfer record of this case to the Supreme Court of Pennsylvania,

Eastern District.2

        Judge Nichols did not participate in the consideration or decision of this

case.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/30/20




____________________________________________


2 In light of our disposition, Appellants’ Application for Relief Seeking Oral
Argument is denied as moot.

                                           -4-